Buser, J.,
dissenting: I dissent from the majority’s affirmance of the district court’s ruling suppressing the cocaine and drug paraphernalia found in Jones’ pickup truck. As discussed below, given the district court’s inadequate findings of fact and conclusions of *879law, I am unable to properly analyze the search and seizure issue presented to our court without weighing conflicting evidence, evaluating witness credibility, and redetermining questions of fact. Of course, these are analytical endeavors which are inappropriate given the properly limited scope of an appellate court’s review. See State v. Marx, 289 Kan. 657, 660, 215 P.3d 601 (2009).
When the record on review does not support a presumption that the trial court found all the facts necessary to support the judgment, this court will remand the case for additional findings and conclusions even though none of the parties objected in the trial court or in this court. See State v. Vaughn, 288 Kan. 140, 143, 200 P.3d 446 (2009).
Accordingly, I would reverse tire suppression ruling and remand to the district court with directions to reconsider the matter after making findings of fact and conclusions of law sufficient to allow appellate review.
Was There Reasonable Suspicion to Extend the Detention to Investigate Whether Drugs Were in the Pickup Truck?
At the outset, I agree with my colleagues that the district court’s legal basis to suppress the evidence was erroneous. According to the majority, in suppressing the evidence, the district court “apparently relied in part — if not entirely — on the pretextual nature of the initial stop. This was error because a pretextual stop is not improper so long as there is an objectively valid reason to effectuate it. See [State v.] Anderson, 281 Kan. [896,] 901[, 136 P.3d 406 (2006)].” 47 Kan. App. 2d at 878.1 agree. Of note, this erroneous legal conclusion was the only basis provided by the district court in support of its suppression order.
The majority then formulates its own conclusions of law based on “somewhat different grounds” than the district court. 47 Kan. App. 2d at 878. Indeed, my colleagues conclude for the first time in this litigation that “there was no reasonable suspicion to justify further detention of the suspect” during the traffic stop. 47 Kan. App. 2d at 869.
The district court, however, did not mention — let alone analyze — the critical issue of whether Officer Powers had a reasonable *880suspicion that Jones (apart from the traffic violation) had committed, was committing, or was about to commit a crime to justify a further extension of her detention. See State v. Coleman, 292 Kan. 813, Syl. ¶ 2, 257 P.3d 320 (2011). And perhaps as a consequence, the district court did not make factual findings essential to support the legal determination of whether there was reasonable suspicion to extend the traffic stop.
On appeal, however, and without the benefit of the district court’s legal analysis or related factual findings, my colleagues simply conduct a de novo review of the facts in the record, select those which they find appropriate to their analysis, and arrive at the same suppression decision as the district court but on two entirely different legal bases.
Here is the problem: The material facts regarding the traffic stop, Jones’ detention, Officer Power’s reasonable suspicion to extend the duration of the traffic stop to investigate the possession of drugs, and the period of time to procure the drug dog were either not mentioned by the district court or were controverted. And with regard to the controverted facts, the district court did not resolve those factual disputes by making adequate findings of fact.
For example, the district court did not make any findings regarding whether Jones’ driving was erratic immediately prior to the traffic stop, and whether, if erratic, her driving was a valid factor leading an objective officer to have a reasonable suspicion to suspect there were drugs in the pickup truck. My colleagues, however, are not constrained by the district court’s omission of sufficient factual findings as they conduct their own de novo factual analysis.
Based on their independent review of the record testimony, .the majority finds that “[a]t no time did the officer indicate that his reasonable suspicion was based in part on the driving violations that formed the basis of his vehicle stop.” 47 Kan. App. 2d at 872-73. Moreover, my colleagues state: “Also critical to this determination is that we cannot consider the other factors urged by the State such as . . . erratic driving because they were not articulated by the officer to the district court as a basis for his extended detention of Jones.” 47 Kan. App. 2d at 873. As a result, my colleagues do not consider Jones’ erratic driving as a factor tending to support *881a finding of reasonable suspicion to believe there were drugs in the vehicle.
Before I address these factual findings, one legal point should be addressed. An appellate court should consider erratic driving under an objective standard rather than the subjective standard applied by my colleagues, who would require Officer Powers to personally articulate erratic driving as a basis for his extended detention of Jones. In other words, the question is not what Officer Powers thought, but what an objective officer in Officer Powers’ position would have thought based on the known facts. See State v. Johnson, 293 Kan. 1, 5, 259 P.3d 719 (2012) (asking whether an “ ‘an objective officer would have a reasonable and articulable suspicion’ ”); see also United States v. Foreman, 369 F.3d 776, 781 (4th Cir. 2004) (“Because reasonable suspicion is an objective test, we examine the facts within the knowledge of [the officer] to determine the presence or nonexistence of reasonable suspicion; we do not examine the subjective beliefs of [the officer] to determine whether he thought that the facts constituted reasonable suspicion.”).
Turning now to the facts, Officer Powers testified he “saw the vehicle driving erratically” as he followed it in his patrol car. According to the officer, “we were zigzagging back and forth through the neighborhood.” In particular, Officer Powers observed Jones turning comers abruptly and then going in the opposite direction. On one occasion, Jones signaled to turn in one direction but then turned in the opposite direction. Based on his training and experience, Officer Powers believed that Jones “was trying to elude me.” According to the officer, these driving behaviors “raised my suspicions even higher” than did the simple traffic violations he observed. (Emphasis added.)
On cross-examination, the following colloquy established the link between Officer Power’s observation of Jones’ erratic driving and his suspicion that the pickup track contained drugs:
“A. The seeing of the plastic baggy, ma’am, made me indicate that it was more leaning towards drugs than alcohol.
“Q. Was the — did you see the contents of tire plastic bag?
“A. The plastic bag was empty at that time.
*882"Q. So it wasn’t- — there was nothing in plain view that would give you probable cause at that time?
“A. I had suspicion that títere was something inside of the vehicle by the seeing of the bag.
“Q. You had a hunch that there was something in the vehicle—
“A. No, ma’am. I had more titan a hunch because of the bag. It’s not a normal— it’s not out of reason and it’s happened to me in the past that people, when driving erratic such as that, will discard items, like under the seat.” (Emphasis added).
In short — and in direct contradiction to my colleagues’ de novo factual finding- — one could find that Officer Powers considered Jones’ erratic driving as an attempt to elude the officer to prevent or at least delay the traffic stop in order to hide the drugs previously contained in the plastic bag. Thus, one could conclude that Jones’ erratic driving was a factor in the reasonable suspicion calculus.
While the testimony of Officer Powers, in my estimation, could support a finding that he did consider Jones’ erratic driving as a factor in formulating his belief that her pickup truck contained drugs, I must candidly concede there is yet another factual scenario not mentioned by the district court or my colleagues that deserves our consideration: Jones did not drive erratically at all.
At the suppression hearing, Jones directly contradicted Officer Powers when she testified, without equivocation, that immediately prior to the stop she was “driving regular” and “wasn’t doing anything wrong.” If Jones’ testimony is true, Officer Powers either lied or was sorely and repeatedly mistaken. And, as a result, a reasonable factfinder would have eveiy reason to doubt the rest of the officer’s testimony. If Jones’ testimony is true, her driving could not have been a factor that contributed to an objectively reasonable officer believing that the pickup truck contained drugs. On the other hand, if Officer Powers’ testimony is true, then Jones either lied or was oblivious to her own bizarre driving.
In the determination of whether there was reasonable suspicion to extend the duration of the traffic stop, this thorny factual dispute only gets more tangled. While Officer Powers testified that Jones was nervous and displayed anger upon his approach, Jones specifically denied she was nervous or angry at the time of the car stop. Of course, courts may consider a driver’s nervousness or anger *883when deciding whether an officer had reasonable suspicion to detain a vehicle to obtain a drug dog. See United States v. Maynard, 615 F.3d 544, 553 (D.C. Cir. 2010); United States v. Lebrun, 261 F.3d 731, 733-34 (8th Cir. 2001); Laime v. State, 347 Ark. 142, 159, 60 S.W.3d 464 (2001). The district court, however, did not make a finding resolving these factual disputes. For their part, my colleagues do not mention either Jones’ nervousness or anger.
How should an appellate court resolve these controverted factual disputes which have a direct bearing on the ultimate legal conclusion of whether the contraband should have been suppressed? Should we believe Officer Powers or should we believe Jones? And, should we evaluate their credibility from reading words on pages of a transcript rather than seeing and listening to the witnesses in person, which was the opportunity appropriately afforded to the district court?
Did Officer Powers Unreasonably Extend the Detention of Jones to Conduct His Investigation?
Next, for the first time in this litigation, the majority determines there is an alternative legal conclusion which requires suppression of the evidence:
“Here, according to the officer’s initial testimony, Jones’ detention was extended 5 to 10 minutes for the arrival of the officer’s supervisor, and maybe 15 to 20 minutes’ for the arrival of the drug dog, or at least 20 to 30 minutes. . . .
“. . . [W]e hold that the detention of Jones was unreasonably prolonged and this alone would justify suppression of the evidence ultimately discovered through use of the K-9 unit, even if the officer had gained reasonable suspicion that the vehicle may have contained controlled substances.” 47 Kan. App. 2d at 877.
This holding is also memorialized in Syllabus 12.
Prehminarily, I would not make this ruling for the simple reason drat Jones did not raise this legal issue in the district court, the district court did not consider it, and Jones did not raise this issue in her brief or argue it on appeal. In her motion to suppress, Jones never complained about the lengthy detention to procure the drug dog. On appeal, tire issue raised was not whether tire detention to obtain the drug dog was too lengthy but whether Officer Powers had developed reasonable suspicion to extend the detention at all *884upon completion of the traffic stop. As noted by my colleagues, Jones emphasized in her brief the fact that the time period to procure the drug dog was “not tire issue” because without reasonable suspicion Officer Powers had no legal basis “to detain her at all” for any period of time and for any purpose once the traffic stop concluded.
Two longstanding general rules of law in our state underscore that an appellate court should resist the temptation to, sua sponte, seek out and find error when that purported error is not properly presented to the appellate court. First, issues not raised before the trial court generally may not be raised on appeal. State v. Warledo, 286 Kan. 927, 938, 190 P.3d 937 (2008). Second, an issue not briefed by the appellant is deemed waived or abandoned on appeal. State v. Martin, 285 Kan. 994, 998, 179 P.3d 457, cert. denied 555 U.S. 880 (2008). Accordingly, I believe this issue is inappropriate for appellate review.
As to the merits of my colleagues’ legal conclusion, there are several problems with their factual findings which undergird their ruling. First, after a thorough search of the record I can find no evidence to support the notion that Officer Powers extended Jones’ detention for at least 20 to 30 minutes — 5 to 10 minutes to await the arrival of his supervisor and maybe 15 to 20 minutes more to await the arrival of the drug dog.
Second, there is substantial competent evidence to the contrary. The district court found that “[t]he time involved in the stop is conflicted.” Of course, while veiy true, this does not establish a factual finding. Still, at least the district judge related his understanding of the separate testimony of Officer Powers and Jones regarding the controverted length of the detention.
With regard to Officer Powers’ testimony, the district court stated, “The officer volunteered that statistically his time for writing a ticket runs between 10 and 15 minutes. His time between a stop being made and the arrival of a K-9 dog runs from 15 to 20 minutes.” This last finding is not quite accurate. Officer Powers testified the elapsed time of Jones’ detention — from the initiation of the traffic stop until the arrival of the drug dog — was not a statistical average but was actually 15 to 20 minutes. On direct *885examination, Officer Powers testified about the time period of the traffic stop:
“Q. Were any other officers with the Garden City Police Department called out to the scene to assist with the investigation?
“A. Yes.
“Q. And who were those officers?
“A. Scott Ptacek. He’s the K-9 officer. Sergeant Martinez, who is my immediate supervisor. And Officer Jennifer Smith.
“Q. And of those three officers that you mentioned, who did you confer with first?
“A. Sergeant Martinez.
“Q. And when Sergeant Martinez arrived, approximately how much time elapsed from the moment of the traffic stop to when you first met with Sergeant Martinez?
“A. That would be in that five-to-ten-minute bracket.
“Q. And what did you — what did you tell Sergeant Martinez?
“A. What I observed, what I saw, and that I would like a police K-9 dog to walk around the vehicle.
“Q. And was a K-9 unit eventually called to assist with the investigation?
“A. It was.
“Q. And who was the officer that responded?
“A. Scott Ptacek.
“Q. And from the time that you made the traffic stop on the truck to the time that Mr.- — Officer Ptacek arrived with his K-9 unit, how much time had elapsed between then?
“A. Maybe 15 to 20 [minutes].
“Q. And, just generally, how much time does it routinely take you on a case involving a traffic infraction to ascertain the identity of the driver and to issue a citation, if any is issued?
“A. They have done a comparison as it pertains to officers, and with myself personally, I go from 10 to 15 minutes from the time.-of stop to the completion of the traffic citation(Emphasis added.)
On cross-examination, Officer Powers reaffirmed his testimony:
“Q. Okay. And then that 15 minutes you just said was before you called for the K-9 patrol?
“A. That 15 minutes would have been inclusive with stopping the truck, meeting with Sergeant Martinez and the K-9 officer arriving on scene.
“Q. Okay. I thought you said that it was about 15 minutes until you called for the K-9 patrol? ‘
“A. Then I’m — then I misspoke. It’s a grand total of about — of roughly about 15 minutes. From the time 1 made the stop, to the timel spoke to my supervisor, to the time the K-9 officer arrived on scene, 15, 20 minutes tops.” (Emphasis added.)
*886In short, based on the district court’s summarization of Officer Power’s testimony, it is reasonable to conclude that, had no reasonable suspicion developed during the traffic stop, Jones would have been detained only 10 to 15 minutes. Moreover, according to Officer Powers, tire drug dog was, in fact, at the scene 15 to 20 minutes after the initial stop. There is substantial competent evidence to support the district court’s understanding of Officer Powers’ testimony.
Given the district court’s understanding of Officer Powers’ testimony, we can arrive at one of two conclusions. Either Jones was not detained to await the drug dog beyond the longest normal time it taires for Officer Powers to typically conduct an ordinary traffic stop (15 minutes) or she was additionally detained only 5 to 10 minutes to allow for the arrival of the drug dog. In either event, according to Officer Powers, only 15 to 20 minutes elapsed from the initial traffic stop until the arrival of the drug dog.
Complicating our fact finding, however, Officer Powers’ testimony was directly contradicted by Jones’ testimony. As recounted by the district court, Jones testified she was detained at the scene of the traffic stop “between one and two hours.” Moreover, as recalled by the district court, Jones claimed that during that time period she was “standing outside waiting on the dog to arrive for 40 minutes.” There is substantial competent evidence to support the district court’s understanding of Jones’ testimony.
Of critical importance, the district court did not find whether the detention was either not extended or extended only 5 to 10 minutes to bring the drug dog to the scene (according to Officer Powers) or whether the detention was extended a lengthy 40 minutes (according to Jones). Perhaps my colleagues’ de novo factual finding that the additional detention of “at least 20 to 30 minutes” indicates my colleagues believe Jones’ testimony and disbelieve Officer Jones’ testimony. For my part, however, I am not sure who to believe.
But I am sure of this: Like the district court judge, I would like to have seen the witnesses, heard their testimony, evaluated their credibility, and then determined which witness was telling the truth or lying, which witness had a better memory, or quite simply which *887witness’ testimony was more coherent and convincing. Unfortunately, sitting as an appellate judge in a judicial center in Topeka, Kansas, some 325 miles from tire Finney County District Court, and about 11 months after the suppression hearing, this is simply not possible. And because I was not the district court judge (who is still fully capable of making these factual determinations and then reconsidering his legal conclusion), it would be improper and impossible for me to decide these disputed material facts on this cold record.
What is proper and possible, however, is to reverse the district court’s conclusion of law which my colleagues and I agree was erroneous. Then, because the district court was in the best position to evaluate the credibility and accuracy of the witnesses and their highly controverted testimony, we should remand this case with directions that the district court make the necessary factual findings, reconsider its conclusion of law, and provide the litigants and our court with its best legal judgment regarding whether the evidence should be suppressed. This is a suitable remedy for situations, like this one, where the district court’s factual findings or legal conclusions are insufficient for appellate review. See Vaughn, 288 Kan. at 143.
Finally, on a purely legal matter, the majority cites Coleman and State v. Mitchell, 265 Kan. 238, 960 P.2d 200 (1998), in support of the following statement of law: “Detaining a driver for even a few minutes in order to allow a drug-sniffing dog to arrive unreasonably extends the detention when the officer did not need additional time to ask exploratory questions or to write a traffic citation.” 47 Kan. App. 2d at 877. This statement is true in the context of an ordinary traffic stop where an officer does not develop reasonable suspicion of a crime, as occurred in one of the cases the majority cites. See Mitchell, 265 Kan. at 245.
In the present case, however, my colleagues make this statement of law in analysis which assumes Officer Powers had reasonable suspicion of criminal conduct at the time of the detention. 47 Kan. App. 2d at 876-77. This leaves an inaccurate impression, in my opinion, which is not helped when the statement is taken out of context and included in Syllabus 12. My colleagues also quote the *888passage directly from Coleman where, unlike the present case, no drug dog was at issue.
Kansas law clearly provides that where reasonable suspicion exists, a driver may be detained until a drug dog arrives at the scene, provided the detention is not excessive. See State v. Anderson, 281 Kan. 896, 903, 136 P.3d 406 (2006) (“The State asserts that the officers had ample information to support a reasonable suspicion that Anderson was engaged in illegal drug activity; thus they were permitted to extend Anderson’s detention beyond the conclusion of the traffic stop to allow time for the drug dog sniff of the truck. We agree.”); State v. Golston, 41 Kan. App. 2d 444, 448-54, 203 P.3d 10 (2009), rev. denied 289 Kan. 1282 (2010); see also Lebrun, 261 F.3d at 734 (“[T]he police cannot reasonably be expected to have dogs available for every police officer at every moment.”).
I would reverse the district court’s ruling suppressing the cocaine and drug paraphernalia. I would remand to the district court with directions to make findings on the controlling facts and, based on those factual findings, arrive at a legal conclusion regarding suppression.